By the Court.*—Ingraham, P. J.
The rule as to tne payment of alimony is that the same is to be paid up to the entry of the final judgment (Stanford a. Stanford, 1 Edw., 317), even if the decision at the trial should be adverse to the wife.
In the case of the appeal of the wife from such a judgment, the order for alimony does not continue, but a new application should be made if such alimony is desired.
The plaintiff admits payment to 22d December, 1860, and the final judgment was entered 4th February, 1861, a period of six weeks. This amount should be paid to the plaintiff.
The question of costs was in the discretion of the court below, and we are not disposed to differ with the judge before whom *189the case was tried, even if Ms decision on that point was a proper subject for review.
The order should be reversed, and an order entered directing the payment of §30 for balance of alimony unpaid, with $10 costs of appeal.
Order accordingly.

 Present, Ingraham, P. J., Barnard and Clerks, JJ.